

 
EMPLOYMENT AGREEMENT
 
 
(Thomas W. Maher)
 
 
THIS EMPLOYMENT AGREEMENT (the “Agreement”), effective as of December 1, 2006
(“Effective
 
 
Date”) is entered into by and between Thomas W. Maher, having an address at 324
Plaza Los Osos, Chula Vista, CA 91914 (“Employee”), and Ethos Environmental,
Inc., a Nevada Corporation (“Company” or “Ethos”).
 
 
RECITALS
 
 
WHEREAS, the Company desires for the Employee to serve Chief Financial
Officer/Controller of the Company and the parties hereto desire for the Employee
to continue serving in such capacity; and
 
 
WHEREAS, no formal document exists governing the relationship between the
Company and the Employee, and the Company and Employee desire by the execution
of this Agreement to create a document memorializing the terms and conditions of
the Employee’s service with the Company; and
 
 
WHEREAS, the Company has granted Employee, by unanimous written consent of the
Board of Directors effective as of even date herewith, 100,000 shares of the
Company’s Common Stock, par value $0.001, (the “Issued Stock”) as bonus
consideration for past services and for services hereunder.
 
 
NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
Employee and the Company have agreed and do hereby agree as follows:
 
 
AGREEMENT
 
 
1. Duties. The Company hereby agrees to employ and engage Employee as the Chief
Financial Officer/Controller of the Company, and Employee hereby accepts and
agrees to such hiring, engagement, and employment. Employee agrees to perform
any and all duties and to assume any and all responsibilities that may be
assigned to him from time to time by the Chief Executive Officer or the Board of
Directors of the Company or that may be required by the Bylaws, Articles of
Incorporation or other governing document of the Company. During the duration of
his employment, Employee will devote his full time, energy, and skill to the
performance of his duties for the Company and for the benefit of the Company.
Employee shall render such services to the Company and perform his duties at
such place or places in as the Company shall require in accordance with its best
interests, needs, business and opportunities. Employee will also exercise due
diligence and care in the performance of Employee’s duties to the Company under
this Agreement. Except for employment with Luminart Corp., during the term
hereof, Employee shall not enter into the services of or be employed in any
capacity or for any purposes whatsoever, whether directly or indirectly, by any
person, firm, corporation or entity other than Company, and will not, during
said period of time, be engaged in any business, enterprise or undertaking other
than employment by the Company.
 
 
2. Employment Period. Employee’s employment with the Company shall be for an
initial term of one (1) year (the “Initial Term”), commencing on the date hereof
and shall continue thereafter until ended in accordance with this Agreement. In
the absence of a Notice of Termination, as provided herein, this Agreement shall
renew automatically on the anniversary date hereof, on a year by year term, for
each of the successive two years (“Extended Term”) following the Effective Date.
Provided, however, after the Initial Term, Employee’s employment will be “at
will,” meaning that either Employee or the Company will be entitled to terminate
the employment at any time and for any reason, with or without cause prior to
the expiration of this Agreement. Any contrary representations which may have
been made to Employee are superseded by this Agreement. The “at will” nature of
the employment after the Initial Term may only be changed in an express written
agreement signed by Employee and a duly authorized officer of the Company.
 
 
3. Compensation.
 
 
(a) Base Salary. The Company shall pay Employee, and Employee agrees to accept
from the Company in full payment for Employee’s services and promises to the
Company (specifically including the covenants set forth in Sections 5 and 9,
below), a base salary at the rate of $7,000.00 per month during the duration of
Employee’s employment (“Base Salary”), payable in equal monthly installments or
otherwise in accordance with the Company’s normal pay practices as the same may
be altered from time to time by Company.
 
 
(b) Bonus. At the discretion of the Board of Directors, and subject to the
satisfaction of such conditions or performance criteria as may be established
from time to time at the sole discretion of the Board of Directors, Employee
may, from time to time, receive a bonus. This bonus may consist of, without
limitation, either equity interests of the Company (“Issued Stock”) or cash.
 
 
(c) Withholding Taxes. All forms of compensation paid or payable to Employee
whether set forth in this Agreement or otherwise are subject to reduction to
reflect applicable withholding and payroll taxes.
 
 
(d) Reimbursement for Business Expenses. Employee shall receive reasonable and
customary reimbursement for business expenses incurred on behalf of the Company;
provided, however, that Employee shall provide appropriate receipts and
documentation for any such expenses.
 
 
(e) Vacation. Employee shall be entitled to vacation on the terms and subject to
the conditions established by the Board of Directors of the Company.
 
 
(f) Health Care & Life Insurance Benefits. In addition to Employee’s Base Salary
during the duration of the Employee’s employment, when and if the Company adopts
health care benefits and/or at life insurance benefit, Employee shall be
eligible for participation in any such plan(s) on the terms and subject to the
conditions established by the Board of Directors of the Company.
 
 
4. Issued Stock; Transferability. The Issued Stock and the rights and privileges
conferred in whole or in part hereby may not be transferred, assigned, pledged
or hypothecated in any way (whether by operation of law or otherwise), and the
Company shall have no obligation to transfer such shares, unless registered
under the Securities Act of 1933, as amended (the “Act”) or, in the opinion of
counsel to the Company, such transaction is in compliance with or exempt from
the registration and prospectus requirements of the Act. The Employee shall pay
all costs incurred by the Company in such a transaction, including but not
limited to legal fees and costs. The Issued Stock shall not be subject to levy
and execution, attachment or similar process. Upon any attempt to transfer,
assign, pledge, hypothecate or otherwise dispose of the Issued Stock, or any
right or privilege conferred hereby, contrary to the provisions of this
Agreement, or upon the levy or execution, attachment or similar process on the
Issued Stock or the rights and privileges conferred under this Agreement, the
Company shall have the right to buy back the Issued Stock, in whole or in part,
in the manner described in Section 6. Each certificate or other documentation
evidencing the ownership of any shares of Issued Stock to be imprinted with a
legend in substantially the following form:
 
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED. THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND
MAY NOT BE REOFFERED, SOLD, TRANSFERRED, PLEDGED, OR ASSIGNED IN THE ABSENCE OF
(A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER SAID ACT AND
THE STATE SECURITIES ACT OR BLUE SKY ACT OF ANY STATE HAVING JURISDICTION
THEREOF, OR (B) AN OPINION OF COUNSEL, REASONABLY SATISFACTORY IN FORM, SCOPE
AND SUBSTANCE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT
OR THE SECURITIES ACT OR BLUE SKY ACT OF ANY STATE HAVING JURISDICTION WITH
RESPECT THERETO. ADDITIONALLY, THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO
AN OPTION TO REPURCHASE IN FAVOR OF THE COMPANY AS DESCRIBED IN THAT CERTAIN
EMPLOYMENT AGREEMENT DATED DECEMBER 1, 2006.
 
 
The certificate may also bear additional inscriptions that the Company, in its
sole and absolute discretion, otherwise deems are required by federal, state,
foreign or local securities laws. All shares of Issued Stock shall be subject to
such stop-transfer orders and other restrictions as the Company may deem
advisable under the rules, regulations, and other requirements of the US
Securities and Exchange Commission, any stock exchange upon which the Common
Stock is then listed, and any applicable federal or state securities law, and
the Company may cause a legend or legends to be put on any certificates
evidencing such shares to make appropriate reference to such restrictions.
 
 
5. Restrictions on the Issued Stock. The Issued Stock is subject to all
restrictions in this Agreement. By acceptance of the Issued Stock, the Employee
agrees that the Issued Stock will be held for investment and will not be held
with a view to their distribution, as that term is used in the Act, unless in
the opinion of counsel to the Company, such distribution is in compliance with
or exempt from the registration and prospectus requirements of that Act. As a
condition of this Agreement, the Company may require the Employee to confirm any
factual matters reasonably requested by counsel for the Company.
 
 
THE EMPLOYEE UNDERSTANDS THAT THE ISSUED STOCK WILL NOT BE REGISTERED AT THE
TIME THIS AGREEMENT UNDER THE SECURITIES ACT. THE EMPLOYEE REPRESENTS THAT IT IS
EXPERIENCED IN EVALUATING COMPANIES SUCH AS THE COMPANY, HAS SUCH KNOWLEDGE AND
EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS AS TO BE CAPABLE OF EVALUATING THE
MERITS AND RISKS OF ITS INVESTMENT, AND HAS THE ABILITY TO SUFFER THE TOTAL LOSS
OF THE INVESTMENT. THE EMPLOYEE FURTHER REPRESENTS THAT IT HAS HAD THE
OPPORTUNITY TO ASK QUESTIONS OF AND RECEIVE ANSWERS FROM THE COMPANY CONCERNING
THE TERMS AND CONDITIONS OF THE ISSUED STOCK, THE COMMON STOCK, AND THE BUSINESS
OF THE COMPANY, AND TO OBTAIN ADDITIONAL INFORMATION TO SUCH EMPLOYEE’S
SATISFACTION. THE EMPLOYEE FURTHER REPRESENTS THAT IT IS AN “ACCREDITED
INVESTOR” WITHIN THE MEANING OF REGULATION D UNDER THE ACT, AS PRESENTLY IN
EFFECT.
 
 
6. Resignation; Termination for Cause; Other Terminations.
 
 
(a) Resignation. Employee shall have the right to terminate this Agreement at
any time upon thirty (30) days prior written notice to the Company of any such
termination (“Employee Notice of Termination”). In the event that such
resignation is for Good Reason (as that term is defined below), all of
Employee’s rights and all of the Company’s obligations hereunder shall terminate
effective on the date of Employee’s resignation and Employee shall be entitled
to receive the unpaid portion of the Base Salary earned up to the date of such
termination and all benefits payable to Employee as a result of such termination
under the terms of the Company’s applicable employee benefit plans. In the event
Employee shall resign for other than Good Reason, Employee’s obligations and the
Company’s rights under Sections 5, 6, 7, 8, 9 and 10 shall survive the
termination of this Agreement for a period of one (1) year, and the Issued Stock
will be subject to the Option to Repurchase as set forth below. The Employee may
terminate the Employee’s employment with the Company at any time for “Good
Reason”, if any of the following have occurred without the Employees consent:
 
 
(i) the material reduction of the Employee’s authority, duties and
responsibilities, or the assignment to the Employee of duties materially
inconsistent with the Employee’s position or positions with the Company and its
subsidiaries, except that the Company shall have thirty (30) days from the date
on which the Employee gives the notice thereof to cure such event or condition
and, if the Company does so, such event or condition shall not constitute Good
Reason hereunder;
 
 
(ii) a reduction of the Annual Salary of the Employee, except that a reduction
of the Employee’s Base Salary shall not constitute Good Reason for termination
if (i) the Company cures such reduction no later than thirty (30) days from the
date on which the Employee gives the Company notice that the reduction
constitutes Good Reason for termination hereunder; or (ii) such reduction is
made in connection with a reduction in compensation of not more than ten percent
(10%) of the Employee’s Base Salary and such reduction is made generally
applicable to all senior management employees of the Company;
 
 
(iii) the failure by the Company to obtain an agreement in form and substance
reasonably satisfactory to the Employee from any successor to the business of
the Company to assume and agree to perform this Agreement;
 
 
(iv) the Company’s material and willful breach of this Agreement, except that
the Company shall have thirty (30) days from the date on which the Employee
gives the notice thereof to cure such event or condition and, if the Company
does so, such event or condition shall not constitute Good Reason hereunder;
 
 
(v) a requirement by the Company that Employee’s work location be moved more
than fifty (50) miles of the Company’s principal place of business in San Diego,
California; or
 
 
(vi) the occurrence of a change of control, which for purposes of this Agreement
shall mean the sale to an independent third party or group of independent third
parties of either (i) more than fifty percent (50%) of the issued and
outstanding equity securities of the Company and the voting power under normal
circumstances to elect a majority of the Company’s Board of Directors (whether
by merger, consolidation, sale or transfer of the Company’s equity securities);
or (ii) all or substantially all of the Company’s assets determined on a
consolidated basis.
 
 
(b) Termination for Cause. The Company may terminate Employee’s employment at
any time for Cause (as defined below) with thirty (30) days written notice and
opportunity to cure the violation (“Employer Notice of Termination”). Such
opportunity to cure will only be available if the violation is contained in one
of the following paragraphs (contained below in this Subsection 6(b)): (iv),
(viii), (ix), (x) (xi). If Employee’s employment is terminated pursuant to this
Subsection 6(b), all of Employee’s rights and all of the Company’s obligations
hereunder shall immediately terminate. As used in this section, “for Cause”
shall mean any of the following:
 
 
(i) Willfully damaging the Company’s property, business, reputation or goodwill;
 
 
(ii) Committing a felony;
 
 
(iii) Death, theft, dishonesty, fraud or embezzlement;
 
 
(iv) Using alcohol, narcotics or other controlled substances to the extent that
it prevents the Employee from efficiently performing services for the Company;
 
 
(v) Willfully injuring any other employee of the Company;
 
 
(vi) Willfully injuring any person in the course of performance of services for
the Company;
 
 
(vii) Disclosing to a competitor or other unauthorized persons, confidential or
proprietary information, or secrets of the Company;
 
 
 (viii) Soliciting business on behalf of a competitor or a potential competitor
of the Company;
 
 
(ix) Sexually harassing any other employee of the Company or committing any act
which otherwise creates an offensive work environment for other employees of the
Company;
 
 
(x) Failing to comply with any provision of the Company’s policy manual or
standard operating procedures as it applies to Employee; or
 
 
(xi) Breaching this Agreement.
 
 
The Company shall not be limited to termination as a remedy for any improper or
illegal act of Employee, but may also seek damages, injunction or such other
remedy as it may deem appropriate under the circumstances. This shall include
without limitation the option by the Company, in its sole and absolute
discretion, to repurchase the Issued Stock, in whole or in part, for an amount
of $.001 per share (the “Option to Repurchase”), immediately upon the
termination of the Employee’s employment with the Company for Cause, or the
Employee’s resignation without Good Reason. Upon the termination of the Employee
for Cause, Employee’s obligations and the Company’s rights under Sections 7, 8,
9, 10, 11 and 12 shall survive the termination of this Agreement for a period of
one (1) year
 
 
(c) Termination without Cause. The Company may terminate Employee’s employment
at any time without Cause pursuant to written notice provided to Employee not
less than thirty (30) days in advance of such termination date (“Employer Notice
of Termination”). If Employee’s employment is terminated pursuant to this
Section 6(c), all of Employee’s rights and all of the Company’s obligations
hereunder shall immediately terminate. Notwithstanding a termination of this
Agreement pursuant to this Section 6(c), Employee’s obligations and the
Company’s rights under Sections 5, 6, 7, 8, 9 and 10 shall survive the
termination of this Agreement for a period of one (1) year; provided, however,
that in the event of a termination without Cause, the non-competition provision
in subsection 7(b) below shall continue so long as the Company continues to pay
Employee’s full wages after such termination.
 
 
(d) Notice of Termination. The Employee Notice of Termination and the Employer
Notice of Termination as each is provided herein shall be collectively referred
to as “Notice of Termination” for purposes of paragraph 2, above.
 
 
7. Non-solicitation; Non-competition.
 
 
(a) Employee agrees that he will not at any time during the Employee’s
employment or the Restriction Period (the “Restriction Period” shall mean the
one (1) year subsequent to the end of Employee’s employment by the Company for
any reason, which ending of employment shall be referred to as the “Termination
Date”), whether voluntarily or involuntarily, directly or indirectly for himself
or any other person or entity solicit, interfere with or endeavor to entice away
from Company or any of its affiliates any other employee of Company or any of
its affiliates. Additionally, Employee agrees that during the Restriction Period
any employment by Employee or any entity in which he has an interest, directly
or indirectly (other than a publicly traded company in which he has less than a
1% interest) of any person who was in the employ of the Company or any of its
affiliates within the preceding year, shall be a violation of this Section. For
the purposes of this Agreement indirect interests shall include interests held
by Employee’s family members or any partner in a partnership, Limited Liability
Company or other entity in which he has a 10% or greater ownership interest.
 
 
(b) Employee further agrees that he will not at any time during the Restriction
Period, whether voluntarily or involuntarily, directly or indirectly, for
himself or any other person or entity:
 
 
(i) engage, directly or indirectly (either as an employee, officer, director,
partner, shareholder, consultant or independent contractor), in any business
substantially similar to that carried on by the Company, or any of its
affiliates, or in providing services or products or offering to provide products
or services of the kind provided by the Company or any of its affiliates as of
the Termination Date within those areas in the United States, US Territories,
Mexico, Central America and the Caribbean (the “Non-Competition Area”) which the
Company or any of its affiliates is doing business as of the Termination Date or
in which, at the time of the Termination Date, the Company or any of its
affiliates contemplates doing business, or, for those customers of the Company
or any of its affiliates for whom the Company or any of its affiliates: (A) is
engaged in providing services or products as of the Termination Date, or (B) has
either provided services or products within the twenty four month (24) period
prior to the Termination Date, or (C) has contacted at any time during the
twelve (12) months prior to the Termination Date, for the purpose of offering to
provide services or products (all of which are hereinafter referred to as the
“Clients”);
 
 
(ii) Solicit or attempt to solicit those Clients for the purposes of providing
or offering to provide any services or products of a type which the Company or
any of its affiliates provides or contemplates providing as of the Termination
Date, on behalf of those Clients, whether directly or through any other persons,
partnerships, corporations, companies or other entities; or
 
 
(iii) Take any other action which would impair the value of the business or
assets of the Company or any of its affiliates, including, without limitation,
any action which would tend to disparage or diminish the reputation of the
Company or any of its affiliates.
 
 
(c) If in any judicial proceeding, a court shall refuse to enforce this
Agreement, whether because the time limit is too long or because the
restrictions contained herein are more extensive (whether as to geographic area,
scope of business or otherwise) than is necessary to protect the business and
goodwill of the Company, it is expressly understood and agreed between the
parties hereto that this Agreement is deemed modified to the extent necessary to
permit this Agreement to be enforced in any such proceedings.
 
 
(d) If the Company or its successors in interest shall make application to a
court of competent jurisdiction for injunctive relief, then the Restriction
Period specified herein shall be tolled from the time of application for
injunctive relief until the date of final adjudication of the claim for
injunctive relief. Additionally, Employee waives, to the greatest extent
permissible, any requirement that the Company post bond or other security as a
precondition to an injunction, whether temporary or permanent.
 
 
(e) Employee agrees that compliance with this Section is necessary to protect
the goodwill and other trade secret, confidential and proprietary interests of
the Company and that a breach of this Section will give rise to irreparable and
continuing injury to the Company which is not adequately compensable in monetary
damages or at law. Accordingly, Employee agrees that the Company, its successors
and assigns may obtain injunctive relief against the breach or threatened breach
of the foregoing provisions, in addition to any other legal remedies which may
be available to it under this Agreement. Employee further acknowledges that in
the event of his termination or expiration of employment with the Company, his
knowledge, experience and capabilities are such that Employee can obtain
employment in business activities which are of a different or noncompeting
nature than those performed in the course of employment with the Company; and
that the enforcement of a remedy hereunder by way of injunction will not prevent
Employee from earning a reasonable livelihood.
 
 
8. Accounting for Profits. Employee covenants and agrees that if he violates the
provisions of Sections 7, 9, 11, or 12 the Company shall be entitled to an
accounting and repayment of all profits, compensation, commissions, remuneration
or other benefits that Employee has realized and/or may realize as a result of
or in connection with any such violation. These remedies shall be in addition
and not in limitation of any injunctive relief or other rights or remedies to
which the Company is or may be entitled at law, in equity or under this
Agreement.
 
 
9. Assignment of Proprietary Information. Except as may be required in the
course of employment by the Company, Employee agrees that any and all
Proprietary Information, as hereinafter defined, which Employee has made,
conceived of, developed or originated, either individually or jointly with any
other person or persons at any time during the period of employment by the
Company, or during a period of five (5) years after termination or expiration of
said employment, whether during working hours or any other time, which relate in
any way to the business or the type of business now or hereafter engaged in or
contemplated by the Company during the period of Employee’s employment or which
result from or may be suggested by any work Employee does for the Company or at
the Company’s request, shall be the property of the Company. As used herein,
“Proprietary Information” shall mean any and all proprietary property including
but not limited to all techniques, processes, devices, charts, manuals,
accounting programs, accounting analysis, payroll, and improvements thereto
together with the names and identities of all clients and prospective clients,
price lists, customers, suppliers and all other information or materials which
the Company may from time to time designate and treat as confidential and
proprietary or as a trade secret.
 
 
Employee shall promptly disclose and assign such Proprietary Information to the
Company’s representatives and do all such acts, and execute and deliver all such
documents, as may be necessary to vest in the Company the title to all such
Proprietary Information and enable the Company to properly prepare and prosecute
any and all applications for patents, trademarks or copyrights thereon as well
as all reissues, renewals and extensions thereof, so that the Company shall be
the sole and absolute owner of all right, title and interest in said proprietary
property. It is understood and agreed that the words “which relate in any way to
the business or the type of business now or hereafter carried on or contemplated
by the Company” shall properly cover any reasonable development or extension of
the Company’s field of operation. These obligations shall continue beyond the
termination or expiration of Employee’s employment with respect to inventions,
discoveries and developments conceived or made by Employee during the period of
employment and shall be binding on Employee’s assigns, executors, heirs,
administrators and other legal representatives. Employee agrees that all
correspondence, drawings, reports, ideas, blueprints, manuals, letters,
electronic media, emails, software, notes, analyses, notebooks, reports, charts,
programs, proposals or any other documents concerning the Company’s customers or
products or processes, whether or not prepared by and in the course of
employment, alone or in conjunction with others, is the property of the Company
and upon termination or expiration of employment for any reason, Employee shall
promptly return to the Company any such documents in his possession, custody or
control.
 
 
10. Information and Testimony. Employee will, without expense to himself, give
such true information and testimony under oath if requested, as may be requested
of him by the Company relative to any Proprietary Information that is subject to
disclosure to the Company under the terms hereof.
 
 
11. Proprietary Information. Employee agrees that he will not at any time during
or after the termination or expiration of his employment, except as authorized
or directed in writing by the Company, use for Employee’s own benefit, copy,
reveal, divulge or make known in any manner to any person, firm or the Company
the contents of any methods, inventions, systems, processes, concepts,
techniques, and devices related to such matters used or developed by the
Company, whether or not owned by the Company, or the methods, processes or
manner of the creation and sale of products or services provided by, sold or
leased by the Company, all sometimes referred to as “Trade Secrets,” as defined
below.
 
 
Employee further agrees that he will not at any time during or after the
termination or expiration of said employment, except as authorized or directed
in writing by the Company, sell, exchange or give away or otherwise dispose of
any methods, inventions, systems, processes, concepts, techniques and devices
related to the business now or hereafter owned and operated by the Company,
whether the same shall or may have been originated, discovered or otherwise
created by Employee. Employee further agrees not to reveal, divulge or make
known to any person, firm or the Company the name of any of the Company’s
clients, price lists, suppliers or any secret, trade secret or other Proprietary
Information whatsoever in connection with the Company, its business or its
clients or anything pertaining thereto.
 
 
Employee understands that if, either during employment or thereafter, he
discloses to others, uses for his own benefit or for the benefit of any person
or entity other than the Company, copies or makes notes of any such Trade
Secrets, information or facilities, such conduct will constitute a breach of the
confidence and trust bestowed upon Employee by the Company and will be a breach
of this Agreement.
 
 
  “Trade Secret” shall mean the whole or any portion of any formula, pattern,
device, combination of devices, or compilation of information which is for use,
or is used in the operation of the Company’s business and which provides the
business an advantage, or an opportunity to obtain an advantage, over those who
do not know or use it. Trade Secret includes any scientific, technical or
commercial information, including any design, process, procedure, list of
suppliers, list of customers, business code, computer programs, sales
promotions, sales or installation technique, or improvement thereof. For
purposes of interpretation hereunder the following shall apply:
 
 
(a) Irrespective of novelty, invention, patentability, the state of the prior
art, and the level of skill in the business, art, or field to which the subject
matter pertains, when the owner thereof takes measures to prevent it from
becoming available to persons other than those selected by the owner to have
access thereto for limited purposes, a trade secret is considered to be secret,
of value, for use or in use by the business, and of advantage to the business,
or providing an opportunity to obtain an advantage, over those who do not know
or use it.
 
 
(b) In addition, a “Trade Secret” shall include information (not readily
compiled from publicly available sources) which has been made available to
Employee during the course of his employment, including but not limited to the
names, addresses, telephone number, qualifications, education, accomplishments,
experience and resumes of all persons who have applied or been recruited for
employment, for either or both permanent and temporary jobs, job order
specifications and the particular characteristics and requirements of persons
generally hired by the Company, as well as specific job listings from companies
with whom the Company does, or attempts to do business, as well as mailing
lists, computer runoffs, financial or other information not generally available
to others, and all information defined as a trade secret by applicable
California and/or federal law.
 
 
(c) Employee further agrees that he is under no obligation to any former company
which is in any way inconsistent with this Agreement or which imposes any
restriction on behalf of the Company. The Employee also acknowledges that he has
been instructed that during the term of employment by the Company, he is not to
divulge to the Company, its employees or its consultants any confidential
information obtained from any previous employers or any other person.
 
 
12. Return of Records. On termination of employment, Employee shall deliver all
records, notes, data, memoranda, models, and equipment of any nature that are in
Employee’s possession or under his control and that are the property of the
Company or relate to the employment or to the business of the Company.
 
 
13. No Slander. Employee agrees not to in any way slander or injure the business
reputation or goodwill of the Company, including, by way of illustration,
through any contact with Clients, prospective clients, vendors, suppliers,
employees, advertisers, public relations firm(s), media, investigators or agents
of the Company which could slander or injure the business reputation or goodwill
of the Company.
 
 
  14. Waiver or Modification. No waiver or modification of this Agreement or of
any covenant, condition, or limitation herein contained shall be valid unless in
writing and duly executed by the party to be charged therewith. Furthermore, no
evidence of any modification or waiver shall be offered or received as evidence
in any proceeding, arbitration or litigation between the parties arising out of
or affecting this Agreement or the rights or obligations of any party hereunder,
unless such waiver or modification is in writing, duly executed as aforesaid.
The provisions of this Section may not be waived except as herein set forth.
 
 
15. Choice of Law; Waiver of Jury Trial, Arbitration. This Agreement and the
performance hereunder and all suits and special proceedings hereunder shall be
construed in accordance with the laws of the State of California. In any action,
special proceeding or other proceeding that may be brought arising out of, in
connection with, or by reason of this Agreement, the laws of the State of
California shall be applicable and shall govern to the exclusion of the law of
any other forum, without regard to the jurisdiction in which the action or
special proceeding may be instituted. All actions under this Agreement shall be
taken in a court of competent jurisdiction within San Diego County in the State
of California in which the Company’s principal place of business is located and
Employee hereby waives and agrees that he shall not assert that such forum is
inconvenient. Except for provisional remedies and pre-judgment relief, any
controversy or claim arising out of, or relating to, this Agreement or a breach
hereof shall be settled by arbitration in accordance with the rules then
obtained from the American Arbitration Association.
 
 
EACH PARTY HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO DEMAND A
TRIAL BY JURY FOR ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN
ANY WAY RELATED TO THIS AGREEMENT OR THE RELATIONSHIP OF THE PARTIES. THIS
WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING FROM ANY
SOURCE, INCLUDING BUT NOT LIMITED TO THE CONSTITUTION OF THE UNITED STATES, THE
CONSTITUTION OF ANY STATE, COMMON LAW OR ANY APPLICABLE STATUTE OR REGULATION.
EACH PARTY HEREBY ACKNOWLEDGES THAT IT IS KNOWINGLY AND VOLUNTARILY WAIVING THE
RIGHT TO DEMAND TRIAL BY JURY.
 
 
16. Binding Effect of Agreement. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective heirs, successors,
assigns and legal representatives.
 
 
17. Life Insurance. Inasmuch as the services of Employee are important to the
success or failure of the Company, the Company may, by its sole discretion,
purchase disability insurance or insurance on the life of the Employee during
the term hereof in such amounts as the Company shall determine appropriate. Such
insurance shall be owned by the Company, the Company shall be the sole
beneficiary, and all premiums therefor shall be paid by the Company. The
Employee agrees to cooperate with the reasonable requirements of the Company
and/or its insurance carriers as necessary to obtain such insurance, including
submitting to any and all necessary medical examinations.
 
 
18. Invalid Provision. The invalidity or unenforceability of a particular
provision of this Agreement shall not effect the other provisions hereto, and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provisions were omitted.
 
 
19. Costs of Enforcement. In the event either party initiates action to enforce
his, her or its rights hereunder, the prevailing party shall recover from the
non-prevailing party the reasonable expenses, court costs, including taxed and
untaxed costs, and reasonable attorneys’ fees, whether suit be brought or not
(jointly referred as to “Expenses”). As used herein, Expenses include expenses
incurred in any appellate or bankruptcy proceeding. All such Expenses shall bear
interest at the highest rate allowable under the laws of the State of California
from the date the substantially prevailing party pays such Expenses until the
date the substantially non-prevailing party repays such Expenses. Expenses
incurred in enforcing this Section shall be covered by this Section. For this
purpose, the court is requested by the parties to award actual costs and
attorneys’ fees incurred by the prevailing party, it being the intention of the
parties that the prevailing party is completely reimbursed for all such costs
and fees. The parties request that inquiry by the court as to the fees and costs
shall be limited to a review of whether the fees charged and hourly rates for
such fees are consistent with the fees and hourly rates routinely charged by the
attorneys for the prevailing party.
 
 
20. Assignment. This Agreement shall be construed as a contract for personal
services by Employee to the Company and shall not be assignable by Employee.
This Agreement may be assigned by the Company.
 
 
21. Strict Construction. This Agreement was the joint, negotiated product of the
parties. Therefore, neither party shall advance a position that any provision
hereof should be more strictly construed against the other party on the basis
that such other party prepared such provision.
 
 
22. Cumulative Rights. Unless otherwise provided herein, all rights, powers and
privileges conferred upon the parties by law, this Agreement or otherwise shall
be cumulative.
 
 
23. Waiver. No failure of any party to exercise any power given such party
hereunder or to insist upon strict compliance by any party with its obligations
hereunder, and no custom or practice of the parties in variance with the terms
hereof shall constitute a waiver of the parties’ right to demand exact
compliance with the terms hereof.
 
 
24. Survival. The provisions of this Agreement shall continue and survive the
closing hereof unless or until there is a completion and fulfillment of all the
conditions, covenants and warranties herein.
 
 
25. Time. Time is of the essence of this Agreement.
 
 
26. Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given when delivered by hand or when mailed by certified registered mail, return
receipt requested, with postage prepaid to their current address or to such
other address as they request in writing.
 
 
  27. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which shall constitute the
same instrument.
 
 
28. Singular/Plural Feminine/Masculine, Successors or Assigns. All references as
used herein shall include male and female, singular and plural, and successors
or assigns in the use of a corporation, partnership, individual or entity in any
place or places herein in which the context may require or permit such
substitution, substitutions or designations.
 
 
29. Legal Representation. Employee acknowledges having carefully read and
reviewed this Agreement and Employee acknowledges that Employer has advised him
to seek independent legal counsel to review this Agreement and to advise him of
his rights hereunder. Employee acknowledges having had an opportunity to ask
questions about this Agreement and to consult other legal counsel. Employee
understands and acknowledges that Employer is represented by an attorney
responsible for drafting the provisions of this Agreement in accordance with the
wishes of the Company.
 
 
30. Complete Agreement. This written Agreement contains the sole and entire
agreement between the parties as to the matters contained herein, and supersedes
any and all other agreements between them. The parties acknowledge and agree
that neither of them has made any representation with respect to such matters of
this Agreement or any representations except as are specifically set forth
herein, and each party acknowledges that he or it has relied on his or its own
judgment in entering into this Agreement. The parties further acknowledge that
statements or representations that may have been heretofore made by either of
them to the other are void and of no effect and that neither of them has relied
thereon in connection with his or its dealing with the other.
 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.
 
 
 “EMPLOYER”       “EMPLOYEE”
 
 
ETHOS ENVIRONMENTAL, INC.    THOMAS W. MAHER
 
 


 
 
By: ____________________________    By: ____________________________
 
Enrique de Vilmorin      Thomas W. Maher
Its: President       an Individual